Exhibit 10.10

Director Version

PENTAIR PLC 2012 STOCK AND INCENTIVE PLAN

GRANT AGREEMENT–

STOCK OPTIONS

[Name of Grantee]:

The Board of Directors of Pentair plc has awarded you the following grant under
the Pentair plc 2012 Stock and Incentive Plan (the “Plan”).

Grant Information

Number of Stock Options Granted: ______________

Expiration Date: 10th anniversary of the Date of Grant

Vesting Schedule: The options vest over the following schedule:

____ of the options on the ____

____ of the options on the ____

____ of the options on the ____

Type of Option: Nonqualified stock options

Specific terms of this grant not described above, such as the Date of Grant and
the Grant Price, are set forth in the cover letter that accompanies this grant
agreement.

Terms and Conditions of this Grant

 

  •   Your Stock Options may be exercised only after they become vested. Your
Stock Options may not be exercised after the expiration date set forth above, or
the earlier date that these Stock Options terminate in connection with your
termination of service in accordance with the terms of the Plan. Stock Options
can only be exercised if the Fair Market Value of the Shares being exercised
exceeds the grant price for those Shares.

 

  •   If your service with the Company terminates (for any reason except for
Cause), you may exercise those Stock Options which have vested as of the last
day of your service for up to 90 days after your termination date or, if
earlier, the expiration date of the Stock Options. Exceptions are made for
termination of service due to such reasons as death, Retirement or Disability,
in accordance with the terms of the Plan. If your service with the Company
terminates for Cause, all of your Stock Options (both vested and unvested) shall
terminate no later than your last day of service. In addition, if after your
service terminates the Company determines that your service could have been
terminated for Cause had all relevant facts been known at the time of your
termination, then the Company may terminate all of your Stock Options (whether
vested or unvested) immediately upon such determination, and you will be
prohibited from exercising your Stock Options thereafter. In such event, you
will be notified of the termination of your Stock Options.



--------------------------------------------------------------------------------

  •   You have no shareholder rights (e.g. dividends, voting) with respect to
the underlying Shares you may purchase by the exercise of these Stock Options
until after you have purchased the Shares.

 

  •   You must pay the grant price and any applicable withholding taxes due upon
exercise by one of the methods available under the Company’s exercise
procedures, which may include (1) paying by cash or check, (2) swapping
previously-acquired mature Shares or (3) arranging a cashless exercise through
the Company’s designated broker. Please refer to the Frequently Asked Questions
(FAQs) for Stock Options for more details.

General

 

  •   The grant of this Plan award to you does not guarantee that you will
receive Plan awards in subsequent years.

 

  •   The vesting of this award may be suspended or delayed as a result of a
leave of absence.

 

  •   In addition to the terms and conditions contained in this grant agreement,
this award is subject to the provisions of the Plan document and Prospectus as
well as applicable rules and regulations issued under local tax and securities
laws and New York Stock Exchange rules. Capitalized terms used in this grant
agreement have the meanings given in the Plan.

 

  •   The Board may amend or modify the Plan at any time but generally such
changes will apply to future Plan awards. The Board may also amend or modify
this award, but most changes will require your consent.

 

  •   As a condition to the grant of this award, you agree (with such agreement
being binding upon your legal representatives, guardians, legatees or
beneficiaries) that this agreement will be interpreted by the Board and that any
interpretation by the Board of the terms of this agreement or the Plan, and any
determination made by the Board under this agreement or the Plan, will be final,
binding and conclusive.

 

  •   For purposes of this agreement, the word “Company” means Pentair plc or
any of its subsidiaries or any of their business units.

 

2